ITEMID: 001-112224
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: LEITENDORFS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: 1. The applicant, Mr Ervins Leitendorfs, is a Latvian national who was born in 1976 and lives in Jelgava. He is represented before the Court by Mrs B. Didrihsone, a lawyer practising in Rīga.
2. The Latvian Government (“the Government”) were represented by their Agent, Mrs I. Reine.
3. The facts of the case as submitted by the parties may be summarised as follows.
4. In 2002 the applicant was arrested on suspicion of having committed an offence. On 4 September 2002 the Limbaži District Court found the applicant guilty of robbery with aggravating circumstances and sentenced him to six years and one month’s imprisonment. The judgment became final in November 2003.
5. From 18 March to 2 April 2004 the applicant was in Jēkabpils Prison, and from 2 April to 20 August 2004 and 10 September 2004 to 19 March 2006 he served his sentence in Grīva Prison. He brought numerous complaints before various State authorities. In particular, he complained that from 19 to 23 March 2004 and from 1 to 4 April 2004 his anti-tuberculosis treatment had been interrupted.
6. In the same letter he also complained that he had been denied a referral for three particular medical tests, including a head computed tomography (CT) an electroencephalograph (EEG), which he had requested in June 2004 and an oscillography, which he had requested in September 2004. The applicant alleged that the tests were indispensable in order to establish his mental-health problems.
7. On 8 July 2005 the Ministry of Justice replied that the state of the applicant’s mental health had been regularly examined by a psychiatrist in prison, and that the Inspectorate for Quality Control of Medical Care and Working Capability (“the MADEKKI”) had examined the quality of the medical assistance at the place of the applicant’s detention three times without establishing any violation in this respect. The applicant was also informed that, according to information provided by the Prisons Administration and the MADEKKI, he did not have medical symptoms which would necessitate the tests he had requested.
8. In October 2004 the applicant complained to the Prosecutor’s Office about the quality of food and water and the size of bed linen in Grīva Prison. On 1 November 2004 the Prisons Administration dismissed the complaints.
9. In that letter the applicant also mentioned that in Grīva Prison prisoners suffering from tuberculosis had been subjected to solitary confinement where they could not receive bed linen or adequate clothes. The Prisons Administration informed the applicant that, in accordance with section 74(2) of the Sentence Enforcement Code, detainees were not provided with bed linen in the isolation wards and could not take exercise.
10. The Government relied on the report of 12 November 2002 which the head of Valmiera Prison had sent to the Vidzeme Regional Court stating that from July to November 2002 the applicant had had eleven consultations with the prison psychiatrist and five consultations with the prison doctor. The applicant was diagnosed as suffering from neurosis.
11. According to a report (without a date) drawn up by the head of the tuberculosis unit of the Central Prison Hospital, the applicant had begun serving his sentence in Jēkabpils Prison on 18 November 2003. On 29 November 2003 he fell ill and on 2 December 2003 he had an X-ray examination following which, on 12 December 2003, he was transferred to the tuberculosis unit of the Central Prison Hospital in Rīga for further tests and treatment. On 17 December 2003 the final diagnosis confirmed that the applicant had contracted tuberculosis, and from 18 December 2003 to 18 March 2004 he received anti-tuberculosis treatment, in accordance with the guidelines set by the World Health Organisation (“the WHO”). Afterwards he was transferred to the tuberculosis unit in Grīva Prison where he continued receiving adequate treatment until 23 June 2004. According to the results of the medical examinations of 30 June and 6 July 2004, the applicant showed no signs of tuberculosis; he nevertheless remained under the supervision of TB specialists until 24 February 2005.
12. The above report mentioned that, according to the guidelines set by the WHO, only an interruption of two months could be considered as a suspension of treatment for tuberculosis.
13. In a letter of 26 May 2006 the Ministry of Justice, at the Government Agent’s request, supplied the information that in Grīva Prison TB patients were detained separately from the others in a unit which had been refurbished in 2002 and had all the necessary facilities including showers, a gym and an area for outdoor activities, and that the applicant was provided with bed linen. The number of inmates per cell did not exceed 4 to 6.
14. The letter also stated that, on account of insufficient funds, the prison had been unable to provide detainees with the statutory hygienic products until November 2005.
15. At the Government Agent’s request, on 14 May 2007 the MADEKKI sent its conclusions on the medical assistance provided to the applicant in prisons in Latvia. It stated that during the inspections carried out in March 2005 the inspectors had discovered that the medical unit of Gīva Prison and the Central Prison Hospital had not obtained the certification envisaged by the Regulations of the Cabinet of Ministers No. 77 of 19 February 2002. It further stated that the medical unit of Grīva Prison had received the certificate in November 2005 and that in September 2005 the Inspection had noted various improvements in the functioning of the Prison hospital.
16. The MADEKKI further explained that the three head examinations requested by the applicant were not normally carried out in diagnosing mental illness or behaviour or neurotic disorders.
17. According to the extracts from the applicant’s medical history, the applicant sustained head injuries in 1982 and 1983. In 1982 and 1985 he was diagnosed as suffering from neurosis. In 1988/89 it was recommended that he study from home on account of his nervous disposition.
18. On 4 March 2003 the applicant underwent a forensic medical examination. It concluded that the applicant did not suffer from mental illness. The experts found that the applicant had organic personality and behaviour disorder and an addiction to alcohol, and that he would be able to receive adequate medical treatment in prison.
19. According to a medical report of 31 May 2004, issued by a practitioner from the applicant’s former place of residence, the applicant was diagnosed as suffering from encephalopathy of a post-traumatic or toxic kind. No recommendation as to further medical treatment had been noted.
20. On 20 August 2004, at the applicant’s request, he was transferred to the Psychiatry Unit of the Central Prison Hospital. According to the medical report of 4 July 2005, drawn up by the head of the hospital, the applicant was diagnosed as suffering from mixed-type encephalopathy; he did not have medical symptoms which would necessitate carrying out the particular examinations he had requested.
21. On 10 April 2006 an official from the State Probation Service informed the applicant that in order to determine his fitness for work he should have a consultation with a neurologist.
22. In response to a request from the applicant of 28 June 2006, in a letter of 17 July 2006 a private company offered to pay the cost of the examinations prescribed by his neurologist in the sum of LVL 90 (EUR 130).
23. On 13 November 2006 the applicant had a consultation with a neurologist in a civil hospital. He was diagnosed as suffering from post-traumatic and toxic encephalopathy. He was advised to undergo an EEG, a dopplerography and an echocardiogram and to have a consultation with a psychiatrist. The medical records show that on 8 December 2006 the applicant underwent an EEG and a dopplerography in a civil hospital. There is no information as to the results of the tests.
24. In response to the applicant’s enquiries, on 30 August 2004 the MADEKKI concluded that the quality of the anti-tuberculosis treatment which the applicant had received from 12 December 2003 until 18 March 2004 in the Central Prison Hospital had been adequate. It also stated that the applicant had received vitamins and specially enriched nutrition during the treatment and that the latest examinations showed that the applicant’s health condition had significantly improved. It also established that in April 2004 the applicant had been repeatedly examined by a prison doctor in Grīva Prison and had received appropriate medication.
25. In response to the applicant’s complaint that he had been denied specific head examinations, on 6 September 2004 the MADEKKI informed him that the medical examinations he had requested would be carried out if additional financial resources were allocated to the Central Prison Hospital and if the doctor recommended that he undergo the examinations. He was informed that, according to the Regulations of the Cabinet of Ministers (see paragraph 27 below), he could have the examinations at his own expense.
26. In response to a letter from the applicant of 27 September 2007, in which he complained about the interruption of his anti-tuberculosis treatment, the State Agency of Tuberculosis and Lung Diseases explained on 22 October 2007 that the anti-tuberculosis treatment had to be supplied regularly and that frequent interruptions might have an impact on the effects of the treatment, especially if the patient received less than 80% of the prescribed treatment. It also noted that in the applicant’s case the interruption of four days would not imperil his health.
27. Pursuant to section 2, convicted persons shall receive the minimum free State-granted health care in the amount established by the Cabinet of Ministers. In addition, the Prison Authority, within its budgetary means, shall provide convicts with the following health-care services: primary, secondary and (partial) tertiary medical assistance; urgent dental care; examinations of their health condition; preventive care; medical treatment and injections prescribed by a doctor; and medical equipment.
28. Pursuant to section 11, the medical examinations which are necessary for the Commission on Health and Working Capability to adopt an initial decision shall be financed from the State budget.
29. Section 12 provides that, upon the request of a detainee, the administration of the penitentiary institution may agree with the administration of a civil medical institution on consultation and treatment at the detainee’s expense.
